
	
		II
		111th CONGRESS
		1st Session
		S. 1727
		IN THE SENATE OF THE UNITED STATES
		
			September 30, 2009
			Mr. Ensign (for himself,
			 Mr. Kyl, Mr.
			 Crapo, Mr. Inhofe,
			 Mr. McCain, Ms.
			 Murkowski, and Mr. Risch)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to provide for the
		  appointment of additional Federal circuit judges, to divide the Ninth Judicial
		  Circuit of the United States into 2 circuits, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the The Circuit Court of Appeals
			 Restructuring and Modernization Act of 2009.
		2.DefinitionsIn this Act:
			(1)Former ninth
			 circuitThe term former ninth circuit means the
			 ninth judicial circuit of the United States as in existence on the day before
			 the effective date of this Act.
			(2)New ninth
			 circuitThe term new ninth circuit means the ninth
			 judicial circuit of the United States established by the amendment made by
			 section 3(2)(A).
			(3)Twelfth
			 circuitThe term twelfth circuit means the twelfth
			 judicial circuit of the United States established by the amendment made by
			 section 3(2)(B).
			3.Number and
			 composition of circuitsSection 41 of title 28, United States Code,
			 is amended—
			(1)in the matter
			 preceding the table, by striking thirteen and inserting
			 fourteen; and
			(2)in the
			 table—
				(A)by striking the
			 item relating to the ninth circuit and inserting the following:
					
						
							
								
									NinthCalifornia, Guam, Hawaii, Northern Mariana
						Islands.
									
								
							
						
				and
				(B)by inserting
			 after the item relating to the eleventh circuit the following:
					
						
							
								
									TwelfthAlaska, Arizona, Idaho, Montana, Nevada, Oregon,
						Washington.
									
								
							
						.
				4.Judgeships
			(a)New
			 JudgeshipsThe President shall appoint, by and with the advice
			 and consent of the Senate, 5 additional circuit judges for the new ninth
			 circuit court of appeals, whose official duty station shall be in
			 California.
			(b)Temporary
			 Judgeships
				(1)Appointment of
			 judgesThe President shall appoint, by and with the advice and
			 consent of the Senate, 2 additional circuit judges for the former ninth circuit
			 court of appeals, whose official duty stations shall be in California.
				(2)Effect of
			 vacanciesThe first 2 vacancies occurring on the new ninth
			 circuit court of appeals 10 years or more after judges are first confirmed to
			 fill both temporary circuit judgeships created by this subsection shall not be
			 filled.
				(c)Effective
			 DateThis section shall take effect on the date of the enactment
			 of this Act.
			5.Number of
			 circuit judgesThe table
			 contained in section 44(a) of title 28, United States Code, is amended—
			(1)by striking the
			 item relating to the ninth circuit and inserting the following:
				
					
						Ninth20
					
					
			and
			(2)by inserting
			 after the item relating to the eleventh circuit the following:
				
					
						Twelfth14
					
					.
			6.Places of
			 circuit courtThe table
			 contained in section 48(a) of title 28, United States Code, is amended—
			(1)by striking the
			 item relating to the ninth circuit and inserting the following:
				
					
						
							
								NinthHonolulu, Pasadena, San Francisco.
								
							
						
					
			and
			(2)by inserting
			 after the item relating to the eleventh circuit the following:
				
					
						
							
								TwelfthLas Vegas, Phoenix, Portland, Seattle.
								
							
						
					.
			7.Location of
			 Twelfth Circuit headquartersThe offices of the Circuit Executive of the
			 Twelfth Circuit and the Clerk of the Court of the Twelfth Circuit shall be
			 located in Phoenix, Arizona.
		8.Assignment of
			 circuit judgesEach circuit
			 judge of the former ninth circuit who is in regular active service and whose
			 official duty station on the day before the effective date of this Act—
			(1)is in California,
			 Guam, Hawaii, or the Northern Mariana Islands shall be a circuit judge of the
			 new ninth circuit as of such effective date; and
			(2)is in Alaska,
			 Arizona, Idaho, Montana, Nevada, Oregon, or Washington shall be a circuit judge
			 of the twelfth circuit as of such effective date.
			9.Election of
			 assignment by senior judgesEach judge who is a senior circuit judge of
			 the former ninth circuit on the day before the effective date of this Act may
			 elect to be assigned to the new ninth circuit or the twelfth circuit as of such
			 effective date and shall notify the Director of the Administrative Office of
			 the United States Courts of such election.
		10.Seniority of
			 judgesThe seniority of each
			 judge—
			(1)who is assigned
			 under section 8, or
			(2)who elects to be
			 assigned under section 9,
			shall run from
			 the date of commission of such judge as a judge of the former ninth
			 circuit.11.Application to
			 casesThe following apply to
			 any case in which, on the day before the effective date of this Act, an appeal
			 or other proceeding has been filed with the former ninth circuit:
			(1)Except as
			 provided in paragraph (3), if the matter has been submitted for decision,
			 further proceedings with respect to the matter shall be had in the same manner
			 and with the same effect as if this Act had not been enacted.
			(2)If the matter has
			 not been submitted for decision, the appeal or proceeding, together with the
			 original papers, printed records, and record entries duly certified, shall, by
			 appropriate orders, be transferred to the court to which the matter would have
			 been submitted had this Act been in full force and effect at the time such
			 appeal was taken or other proceeding commenced, and further proceedings with
			 respect to the case shall be had in the same manner and with the same effect as
			 if the appeal or other proceeding had been filed in such court.
			(3)If a petition for
			 rehearing en banc is pending on or after the effective date of this Act, the
			 petition shall be considered by the court of appeals to which it would have
			 been submitted had this Act been in full force and effect at the time that the
			 appeal or other proceeding was filed with the court of appeals.
			12.Temporary
			 assignment of circuit judges among circuitsSection 291 of title 28, United States Code,
			 is amended by adding at the end the following:
			
				(c)The chief judge
				of the Ninth Circuit may, in the public interest and upon request by the chief
				judge of the Twelfth Circuit, designate and assign temporarily any circuit
				judge of the Ninth Circuit to act as circuit judge in the Twelfth
				Circuit.
				(d)The chief judge
				of the Twelfth Circuit may, in the public interest and upon request by the
				chief judge of the Ninth Circuit, designate and assign temporarily any circuit
				judge of the Twelfth Circuit to act as circuit judge in the Ninth
				Circuit.
				.
		13.Temporary
			 assignment of district judges among circuitsSection 292 of title 28, United States Code,
			 is amended by adding at the end the following:
			
				(f)The chief judge
				of the United States Court of Appeals for the Ninth Circuit may in the public
				interest—
					(1)upon request by
				the chief judge of the Twelfth Circuit, designate and assign 1 or more district
				judges within the Ninth Circuit to sit upon the Court of Appeals of the Twelfth
				Circuit, or a division thereof, whenever the business of that court so
				requires; and
					(2)designate and
				assign temporarily any district judge within the Ninth Circuit to hold a
				district court in any district within the Twelfth Circuit.
					(g)The chief judge
				of the United States Court of Appeals for the Twelfth Circuit may in the public
				interest—
					(1)upon request by
				the chief judge of the Ninth Circuit, designate and assign 1 or more district
				judges within the Twelfth Circuit to sit upon the Court of Appeals of the Ninth
				Circuit, or a division thereof, whenever the business of that court so
				requires; and
					(2)designate and
				assign temporarily any district judge within the Twelfth Circuit to hold a
				district court in any district within the Ninth Circuit.
					(h)Any designations
				or assignments under subsection (f) or (g) shall be in conformity with the
				rules or orders of the court of appeals of, or the district within, as
				applicable, the circuit to which the judge is designated or
				assigned.
				.
		14.AdministrationThe court of appeals for the ninth circuit
			 as constituted on the day before the effective date of this Act may take such
			 administrative action as may be required to carry out this Act and the
			 amendments made by this Act. Such court shall cease to exist for administrative
			 purposes 2 years after the date of enactment of this Act.
		15.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act, including funds for additional court facilities.
		16.Effective
			 dateExcept as provided in
			 section 4(c), this Act and the amendments made by this Act shall take effect 12
			 months after the date of enactment of this Act.
		
